132 Ga. App. 368 (1974)
208 S.E.2d 178
DOBBS
v.
THE STATE.
49485.
Court of Appeals of Georgia.
Submitted July 8, 1974.
Decided July 11, 1974.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Morris H. Rosenberg, Robert A. Weathers, for appellee.
WEBB, Judge.
1. Where all the evidence in a prosecution for aggravated assault, including the testimony of defendant, shows that the first shot, which hit no one, may have "gone off" when one of the shooting victims grabbed for the gun in defendant's hand, but that thereafter defendant was afraid and intentionally fired multiple shots at one or more of the victims, the issue of self-defense, which the court charged, may have been raised, but the issue of misfortune or accident as provided by Criminal Code § 26-602 was not raised. "Where a person, acting in self-defense, intentionally shoots at another, the defense of accidental killing is not involved. Curry v. State, 148 Ga. 559 (97 S.E. 529); Burnett v. State, 160 Ga. 593, 599 (5) (128 S.E. 796); Griffin v. State, 183 Ga. 775, 782 (190 S.E. 2); Ford v. State, 202 Ga. 599 (44 SE2d 263)." *369 Turner v. State, 209 Ga. 532 (3), 534 (74 SE2d 459). Accordingly there was no error in failing to charge, without request, the provisions of § 26-602.
2. Enumeration of error No. 1 is not argued and is deemed abandoned. Rule 18 (c) (2), this court; Turner v. State, 124 Ga. App. 515 (1) (184 SE2d 488).
Judgment affirmed. Pannell, P. J., and Deen, J., concur.